Sanders, C. J.,
concurring:
I concur in the affirmance of the j udgment in this case solely upon the ground that a state, as an incident of the police power, cannot abridge or impair an implied license, growing out of a custom of over a hundred years, namely, that the public lands of the United States, especially those in which the native grasses are adapted to the growth and fattening of domestic animals, shall be free to the people who seek to use them, when left open and uninclosed. Buford v. Houtz, 133 U. S. 320, 10 Sup. Ct. 305, 33 L. Ed. 618; Richards v. Sanderson, 39 Colo. 270, 89 Pac. 769, 121 Am. St. Rep. 167; Clemmons v. Gillette, 33 Mont. 321, 83 Pac. 879, 114 Am. St. Rep. 814; Anthony Wilkinson Live Stock Co. v. Mcllquam, 14 Wyo. 209, 83 Pac. 364, 3 L. R. A. (N. S.) 733; Healy v. Smith, 14 Wyo. 263, 83 Pac. 583, 116 Am. St. Rep. 1004.
It is conceded, or must be conceded, that approxi*57mately 90 per cent of the uninclosed lands within the State of Nevada belong to the United States, which lands, from the organization of the state, have been used as a public commons, free to all citizens alike. I am of the opinion that this privilege cannot be monopolized by the state. Neither can the state curtail the privilege by confining it only to those citizens who have their home ranch and livestock headquarters within the State of Nevada, as is required by the first sentence of section 1 of an act approved April 1, 1919, Stats. 1919, p. 389, which provides:
“Section 1. It shall be unlawful for any person or for any corporation who or which does not have his or its principal home ranch and livestock headquarters in the State of Nevada, except as herein provided, to herd or graze, or cause to be herded or grazed, upon any unenclosed lands in the State of Nevada, any sheep or bovine cattle without having first obtained from the sheriff of a county in which such herding or grazing, or some portion thereof is done, a valid license authorizing such herding and grazing in the State of Nevada. * * *”
The practical operation, effect, and result of the particular portion of section 1 above quoted is to make it a penal offense for a citizen of the United States engaged in grazing live stock upon the public domain thereof to have and maintain a place or habitat thereon for sheep and cattle regularly from year to year in the State of Nevada. “Home ranch,” as used in the range country, and as employed in the statute, means a home or situs for sheep and cattle that range at large upon the uninclosed lands in the state, or a place where such live stock are gathered and herded and cared for regularly each year. State v. Shaw, 21 Nev. 229, 29 Pac. 321. To maintain such a home or situs for this class of property necessitates the acquirement of some sort of title to the use of public lands of the United States or the State of Nevada. In either case it amounts to an abridgment or iriipairment of the privilege accorded to all the *58people to go upon and use the public range of the United States so long as it is unappropriated and not reserved or set apart for other public purposes.
Conceding that a state may tax private property, such as live stock, located upon public lands of the United States (Utah Power & Light Co. v. United States, 243 U. S. 404, 37 Sup. Ct. 387, 61 L. Ed. 791), and that a state, as an incident to the police power, may limit or regulate the keeping of live stock within the state (Bacon v. Walker, 204 U. S. 311, 27 Sup. Ct. 289, 51 L. Ed. 499), it does not follow that the state may, under the guise of the police power, abridge or impair the privilege of pasture upon the public lands of the United States by requiring as a condition precedent that citizens must have their principal home ranch and livestock headquarters within the state. To countenance such a regulation by a legislative enactment places the use of the public domain for pasturage purposes at the mercy of a state without the consent of Congress.
It is charged that the act is unconstitutional, in that it violates article 4, sec.' 2, and invades the fourteenth amendment to the constitution of the United States. It is a well-known rule of courts never to pass upon a constitutional question unless it is clearly involved and a decision thereon is necessary to a determination of a case. State v. Meder, 22 Nev. 264, 38 Pac. 668; State v. Wheeler, 23 Nev. 148, 44 Pac. 430.
The fact that respondent bases his cause of action upon the claim that he is a citizen of Idaho and the law deprives him of his right to graze his live stock equally with all citizens upon the public lands of the United States shows clearly that the case does not involve necessarily a constitutional question for its determination, unless it might be that a state is without power to make rules and regulations respecting the lands of the United States. Article 4, sec. 3, Constitution of the United States.
*59Entertaining these views as to the purpose and intent of the law, I conclude that as it is framed it is not legitimate legislation, in so far as it covers and includes the open and uninclosed public lands of the United States within the State of Nevada. In arriving at this conclusion I do not wish to be understood as expressing any opinion upon the validity of revenue and license laws now in force relative to foreign live stock within the State of Nevada.